ANNA DIGGS TAYLOR, District Judge.
Petitioner Frances Brown seeks review of a decision of the Benefits Review Board (“BRB”), United States Department of Labor, which affirmed the decision of the Administrative Law Judge denying her widow’s black lung benefits. Both Petitioner and the Respondent Director, Office of Workers’ Compensation Program, United States Department of Labor (“Director”), argue that the Administrative Law Judge (“ALJ”) and the BRB erroneously interpreted the Black Lung Benefits Act, 30 U.S.C. §§ 901-945 (1986), and 20 C:F.R. § 718.205(c)(2) (1992), the implementing regulation, and urge this Court to adopt the less stringent standard which has been adopted by the Third, Fourth, and Seventh Circuit Courts of Appeals. We agree with Petitioner and Respondent Director, reverse the BRB, and *814remand the case directing the award of widow’s benefits to Petitioner.
I.
Thomas Brown was a coal miner for the seventeen years ending in June, 1984. The Director has identified Respondent Rock Creek Mining Company, Inc. (“Rock”) as the responsible operator, and that identification was not contested below. Mr. Brown filed a claim for benefits under the Black Lung Benefits Act on January 14, 1985; and while his claim was still pending, Mr. Brown died on June 7, 1989. Mr. Brown’s widow, Frances Brown, the claimant here, filed her claim for widow’s benefits on July 26, 1989. The ALJ issued a Decision and Order awarding benefits on the living miner’s claim but denying benefits on the widow’s claim. The ALJ found that, although Mr. Brown was totally disabled by pneumoconiosis, his death was not “due to or significantly caused by pneu-moconiosis” and therefore ruled that Mrs. Brown was not entitled to widow’s benefits under 20 C.F.R. § 718.205(c) (1992).1
Mrs. Brown appealed the ALJ’s determination to the BRB, which on April 30, 1992 affirmed the denial of benefits to the widow. Mrs. Brown appeals the denial of widow’s benefits, and Respondent Rock does not contest the grant of benefits on the living miner’s claim.
II.
Although the immediate cause of Mr. Brown’s death was acute ventricular fibrillation, his treating physician, Dr. Curtis C. Sexton, listed pneumoconiosis as another significant condition contributing to his death, on the death certificate. Dr. Sexton, Mr. Brown’s personal physician who had observed him for years, before and at the time of his death, later wrote to the BRB that in his “professional opinion, Mr. Brown expired after becoming hypoxic, secondary to his well-established lung-disease, developed ven: tricular extopy and subsequently ventricular fibrillation, because he already had a compromised coronary vascular system as well.” He also concluded that there was “overwhelming objective evidence of both emphysema and coal worker’s pneumoconiosis by history, by previous established pulmonary consultation clinically and, subsequently, by post-mortem examination.”
Dr. James H. O’Hara conducted the autopsy and rendered a “Final Anatomic Diagnosis” which included, in part, a finding that Mr. Brown died of “chronic, focally nodular anthraeosilicotic pulmonary disease with associated emphysema histologically consistent with coal miners’ pneumoconiosis.” He also diagnosed atherosclerosis, chronic cholecysti-tis with cholelithiasis, and diverticulosis, sigmoid -colon.
The treating lung specialist, Dr. Richard E. Parrish, reviewed Mr. Brown’s records and determined that he “undoubtedly had significant obstructive lung disease and hy-poxemia” and that his chronically low oxygen level could have contributed significantly to his heart condition.
Respondent Director thereafter asked Dr. Richard L. Naeye to review autopsy slides. The doctor apparently was under the impression from the records that the miner had recently undergone surgery, as he related the death to complications from “recent surgery” and to advanced arteriosclerotic coronary disease, in his report. Mr. Brown, however, had not undergone surgery since 1985, four years before his death. Dr. Naeye also diagnosed moderately severe pneumoconio-sis, but concluded that' “[i]t is most unlikely that pneumoconiosis played a role in this man’s death.”
The ALJ accorded decisive weight to Dr. Naeye and denied widow’s benefits because, although the death certificate gave pneumo-coniosis as a “significant other condition,” it was not listed as a specific cause of Mr. Brown’s death. The ALJ therefore deter*815mined that the miner’s death was not due to or significantly caused by pneumoconiosis.
III.
This case turns upon the proper interpretation of 20 C.F.R. § 718.205(c)(2) (1992). Petitioner and Respondent Director urge this Court to adopt the Director’s interpretation that pneumoconiosis is a “substantially contributing cause” of death if the pneumoconio-sis, even if not a proximate cause of death, had a tangible effect on a miner’s death. This position has been adopted by three other circuits.
Lukosevicz v. Director, OWCP, 888 F.2d 1001 (3d Cir.1989) is the leading ease on interpretation of this regulation, and factually similar. There, the evidence was that the miner’s pneumoconiosis had shortened his life, although pancreatic cancer unrelated to his pneumoconiosis was the primary cause of death. The Court traced the history of the 1981 Black Lung Benefits Amendments, as well as the regulatory history of 20 C.F.R. § 718.205 (1983), and concluded that the Director’s interpretation was neither plainly erroneous nor inconsistent with the regulatory history of the regulation. It remanded the case to the BRB for payment of benefits because the disease was a substantially contributing cause of the miner’s death.
The Fourth Circuit also adopted the Director’s present position on this issue in Shuff v. Cedar Coal Co., 967 F.2d 977 (4th Cir.1992), cert. denied, — U.S. -, 113 S.Ct. 969, 122 L.Ed.2d 124 (1993). “[Pneu-moconiosis substantially contributes to death if it serves to hasten death in any way.” Id. at 979 (quoting the brief of the Director). The Shuff Court noted that the Director’s interpretation of the regulations is entitled to substantial deference from the Court. Pauley v. BethEnergy Mines, Inc., — U.S. -,-, 111 S.Ct. 2524, 2534, 115 L.Ed.2d 604 (1991).
The Seventh Circuit also deferred to the Director’s interpretation of “his own con-cededly valid regulation” in Peabody Coal Co. v. Director, OWCP, 972 F.2d 178, 183 (7th Cir.1992) (citing Lukosevicz, 888 F.2d at 1005). That Court found that the Director’s interpretation provided a workable standard for evaluating whether a miner’s death was considered due to pneumoconiosis and noted that “the Director’s interpretation ... is controlling ‘unless it is plainly erroneous or inconsistent with the regulation.’” Peabody Coal Co. v. Blankenship, 773 F.2d 173, 175 (7th Cir.1985), citing Udall v. Tallman, 380 U.S. 1, 16-17, 85 S.Ct. 792, 801, 13 L.Ed.2d 616 (1965), quoting Bowles v. Seminole Rock & Sand Co., 325 U.S. 410, 414, 65 S.Ct. 1215, 1217, 89 L.Ed. 1700 (1945).
Respondent Rock does not address Petitioner’s (or Respondent Director’s) request that this Court adopt the interpretation of “substantially contributing cause or factor” which has already been adopted by the Third, Fourth, and Seventh Circuits. Rather, Respondent Rock contends that the ALJ’s findings of fact and conclusions of law were rational and supported by substantial evidence as he was within his discretion in according great weight to the opinion of Dr. Naeye, which provided the necessary substantial evidence to support the decision.
The ALJ, however, had required that Mrs. Brown demonstrate that her husband’s death was “significantly caused by” this disease. That standard is not in accord "with either the statutory or regulatory language governing the award of black lung benefits. The regulatory language which does govern is that the disease must have been a “substantially contributing cause” of death. However, that term is not defined in either the Act or the regulations, nor has it been interpreted by this Circuit, to date.
An examination of the legislative history reveals that Senator Orrin Hatch and Representative Carl Perkins, chairs of the committees responsible for the 1981 amendments to this statute, stressed during debate that there was no intention, in adopting this language, “to deny survivor’s benefits when complications of pneumoconiosis have caused a miner’s death or where pneumoconiosis was a substantially contributing factor to that death.” 127 Cong.Rec. 31,747, 31,978 (1981).
The Department of Labor thereafter accorded those statements by the Bill’s sponsors particular deference in drafting the reg*816ulation. Comment (j), 48 Fed.Reg. 24,276 (1983). The Secretary consequently interpreted the Hatch-Perkins statement to indicate that “pneumoconiosis need not be the ‘principal’, sole, primary or proximate cause of the miner’s death in order for the surviv- or’s claim to be compensable.” Reply to comment (n), 48 Fed.Reg. 24,277 (1988).
This Court has previously afforded due deference to the Director’s position in cases raising similar questions of regulatory interpretation. See Wolf Creek Collieries v. Robinson, 872 F.2d 1264, 1268 (6th Cir.1989); Saginaw Mining Co. v. Mazzulli, 818 F.2d 1278, 1283 (6th Cir.1987). Judicial deference is proper and “legislative regulations are given controlling weight unless they are arbitrary, capricious, or manifestly contrary to the statute.” Peoples Federal Sav. & Loan Ass’n of Sidney v. C.I.R., 948 F.2d 289, 300 (6th Cir.1991).
In this case, it appears that the ALJ’s decision was based upon an incorrect and overly stringent interpretation of 20 C.F.R. § 718.205(c)(2) (1992). The statutory language, the administrative purpose in adopting the regulation, and the well-reasoned interpretations of our sister circuits as first articulated in Lukosevicz and subsequently adopted in Shuff and Peabody Coal Co., are persuasive that the appropriate standard to be adopted by this circuit is that this disease will be found to be a “substantially contributing cause or factor” of a miner’s death in a ease in whieh it has actually hastened his death. As the Court in Lukosevicz held, the regulatory language “substantially contributing cause” encompasses the situation where pneumoconiosis actually hastens a miner’s death. 888 F.2d at 1006.
In light of this conclusion, we find that we must remand the case for payment of benefits. An administrative law judge is statutorily obliged “to consider all of the evidence and make findings of fact and conclusions of law which adequately set forth the factual and legal basis for his decision.” Director, OWCP v. Rowe, 710 F.2d 251, 254-55 (6th Cir.1983).2 (Emphasis supplied). (Citations omitted).
The ALJ in the present case erred in that he not only applied an improper standard, but also failed to consider all of the evidence of record. Both the death certificate and the autopsy report noted pneumoco-niosis as a condition significantly contributing to Brown’s death, supporting Petitioner’s claim, as did the lung specialist, Dr. Parrish. “It is clearly established that the opinions of treating physicians are entitled to greater weight than those of non-treating physicians.” Tussey v. Island Creek Coal Co., 982 F.2d 1036, 1042 (6th Cir.1993). (Citations omitted). The opinion of Dr. Sexton, the treating physician, was also entitled to greater weight than that -of the consultant who examined only slides from the autopsy, and who labored under the misapprehension that surgery had been recently performed in concluding it most unlikely that the disease had played a role in Brown’s death.
Respondent Director argues here that the case should be remanded for a new hearing by an ALJ instructed to apply the standard adopted today.
It appears to this Court to be abundantly clear, however, that there was not substantial evidence on the whole record to support a denial of benefits in this case under the appropriate standard, and that the overwhelming evidence was that pneumoconiosis hastened the miner’s death. “Substantial evidence is ‘more than a mere scintilla;’ substantial evidence is ‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’ ” Warman v. Pittsburg & Midway Coal Mining Co., 839 F.2d 257, 261 n. 3 (6th Cir.1988), quoting Ramey v. Kentland Elkhorn Coal Corp., 755 F.2d 485, 488 (6th Cir.1985), quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 1427, 28 L.Ed.2d 842 (1971).
*817Mrs. Brown’s claim has been in litigation since 1989, and further proceedings, which would involve a rehearing of the evidence already before us, are not necessary. We hold that pneumoconiosis is a substantially contributing cause or factor leading to a miner’s death if it serves to hasten that death in any way, and that Petitioner has met that standard by overwhelming evidence.
Accordingly, the Board’s decision is REVERSED and this case REMANDED for payment of benefits.

. According to 20 C.F.R. § 718.205(a) (1992); "Benefits are provided to eligible survivors of a miner whose death was due to pneumoconiosis.” Under 20 C.F.R. 718.205(c)(2) (1992), for claims filed on or after January 1, 1982, "death will be considered due to pneumoconiosis if ... pneu-moconiosis was a substantially contributing cause or factor leading to the miner’s death or where the death was caused by complications of pneumoconiosis....” Mrs. Brown's claim was filed after January 1, 1982 and therefore must be evaluated under the later standard.


. See 5 U.S.C. § 557(c)(3)(A) (1977) (The Administrative Procedure Act requires that an administrative law judge's decision be accompanied by "findings and conclusions, and the reasons or basis therefor, on all material issues of fact, law or discretion presented on the record.”) (Emphasis added.); see also 20 C.F.R. § 725.477(b) (1992); Director, OWCP v. Congleton, 743 F.2d 428, 429 (6th Cir.1984).